Title: From George Washington to William Pearce, 8 February 1795
From: Washington, George
To: Pearce, William


        
          Mr Pearce
          Philadelphia Feby 8th 1795
        
        Your letter with its enclosures, came to my hands as usual, by the Mail of yesterday.
        The general accounts, as I mentioned in a late letter, may remain for settlement, until my arrival at Mount Vernon, up to the close of the last year.
        I do not, among the things sent to Mount Vernon by Mrs Styles (as in the possession of Austin) see any shirts mentioned. Was it an omission, or were there none sent? Some of the articles, I presume, belonged to himself, and were designed for his wife, which she may still have if they are known.
        I had doubts myself, whether the little old field at the ferry could be got in good order, in time, for Oats & clover, when I suggested the idea to you; I consent very readily therefore to your tending it in Corn, & laying it down in Wheat & clove, what quantity is there of it, that is how many Acres will there be cultivated in the piece—and if there is the least reason to apprehend that the field by the white gates will be wanted for pasture, or cannot be well cultivated, I as readily give this over also—for you will recollect that my constant admonishment has been, never to undertake more than you can (in the common course of weather, & other circumstances) accomplish well. I agree likewise to the arrangement which you propose with respect to the fields No. 1, 3, and 6 at Muddy hole; and desire that you would, at all times, suggest any plans which you think may be advantageous; always keeping in mind, that immediate profit is not so much an object with me as the restoration of worn out & gullied fields; bringing them in condition to bear grass; reclaiming and laying swamps to meadow; making live fences (especially where hogs are not suffered to run); and ornamenting the grounds about the Mansion house.
        
        The old clover lot at that place it is my wish should be planted this year with Potatoes; and the poor parts thereof, as far as your means will extend, to be well manured.
        You should take care to advertise, in time, the horse & Jacks for covering, the ensuing season. Let them stand at the same rates they did last year. If they were lower I might get more Mares to them, without adding much to the profit; especially as my pastures would be injured (that is to say eaten barer) thereby.
        I am sorry to hear that your Wht fields have been so thinly covered with Snow, during the late frosts & wet weather. If this should continue to be the case, it is much to be feared that the remainder of this month, & the succeeding one, will prove very injurious.
        Herewith are the garden seeds which Ehler wrote for: but tell him that such seeds as he can save, he ought to save. It is shameful for Gardeners & farmers to be buying seeds that their own soil & climate will produce, after being once furnished. I remain Your friend
        
          Go: Washington
        
      